566 N.W.2d 667 (1997)
223 Mich. App. 500
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Arsner Burnett McCOY, Defendant-Appellant.
Docket No. 191854.
Court of Appeals of Michigan.
Submitted January 22, 1997, at Detroit.
Decided May 16, 1997, at 9:10 a.m.
Released for Publication August 6, 1997.
*668 Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timonty A. Baughman, Chief of Research, Training, and Appeals, and Jeffrey Caminsky, Assistant Prosecuting Attorney, for People.
Roman S. Karwowski, Detroit, for Defendant-Appellant on appeal.
Before REILLY, P.J., and WAHLS and N.O. HOLOWKA[*], JJ.
PER CURIAM.
Defendant appeals as of right his jury trial convictions of involuntary manslaughter, M.C.L. § 750.321; M.S.A. § 28.553, felonious *669 driving, M.C.L. § 752.191; M.S.A. § 28.661, and leaving the scene of an accident, M.C.L. § 257.617; M.S.A. § 9.2317. Defendant was sentenced as a third-offense habitual offender, M.C.L. § 769.11; M.S.A. § 28.1083, to concurrent terms of twelve to thirty years' imprisonment for the manslaughter conviction, three to ten years' imprisonment for the felonious driving conviction, and one to four years' imprisonment for the conviction of leaving the scene of an accident. We affirm.
Defendant's first claim on appeal is that the prosecution presented insufficient evidence of gross negligence to support his convictions of manslaughter and felonious driving. We disagree.
In reviewing claims of insufficiency of the evidence to sustain a verdict, this Court views the evidence in the light most favorable to the prosecution to determine if a rational factfinder could find the essential elements of the crime proved beyond a reasonable doubt. People v. Honeyman, 215 Mich.App. 687, 691, 546 N.W.2d 719 (1996). An unlawful act, committed with the intent to injure or in a grossly negligent manner, that proximately causes death is involuntary manslaughter. People v. Datema, 448 Mich. 585, 606, 533 N.W.2d 272 (1995). As with involuntary manslaughter, a conviction of felonious driving requires proof of gross negligence. People v. Chatterton, 411 Mich. 867, 307 N.W.2d 333 (adopting the dissent of Judge Cavanagh in People v. Marshall, 74 Mich.App. 523, 528-531, 255 N.W.2d 351 [1977]); see People v. Johnson, 174 Mich.App. 108, 116, 435 N.W.2d 465 (1989). The Court in Datema, supra, p. 604, 533 N.W.2d 272, explained the distinction between criminal intent, negligence, and gross negligence:
[T]he legally significant mental states [should be viewed] as lying on a continuum: criminal intention anchors one end of the spectrum and negligence anchors the other. Intention, as explained by Professor Hall, "emphasiz[es] that the actor seeks the proscribed harm not in the sense that he desires it, but in the sense that he has chosen it, he has decided to bring it into being." General Principles of Criminal Law (2d ed.), p. 114. Negligence, lying at the opposite end of the spectrum, "implies inadvertence, i.e., that the defendant was completely unaware of the dangerousness of this behavior although actually it was unreasonably increasing the risk of occurrence of an injury." Id.

Criminal negligence, also referred to as gross negligence, lies within the extremes of intention and negligence. As with intention, the actor realizes the risk of his behavior and consciously decides to create that risk. As with negligence, however, the actor does not seek to cause harm, but is simply "recklessly or wantonly indifferent to the results."
Here, two sisters were standing on the yellow line in the middle of Greenfield Road waiting for traffic to clear when they were struck from behind by a van driven by defendant. One of the sisters was killed, and the other was injured. The accident occurred at approximately 3:00 p.m. on February 3, 1995, as the deceased was on her way home from school. The sole witness to the accident testified that the van was traveling at a speed of approximately fifty to fifty-five miles an hour when it struck the two sisters. The posted speed limit was thirty-five miles an hour. Defendant argues that this evidence was insufficient to show that he was driving in a grossly negligent manner at the time that he struck the decedent.
In order to show gross negligence, the following elements must be established:
(1) Knowledge of a situation requiring the exercise of ordinary care and diligence to avert injury to another.
(2) Ability to avoid the resulting harm by ordinary care and diligence in the use of the means at hand.
(3) The omission to use such care and diligence to avert the threatened danger when to the ordinary mind it must be apparent that the result is likely to prove disastrous to another. [People v. Lardie, 452 Mich. 231, 251-252, 551 N.W.2d 656 (1996); People v. Orr, 243 Mich. 300, 307, 220 N.W. 777 (1928).]
Here, there is no question that a jury could properly infer that defendant knew that the act of driving requires the exercise of ordinary care and diligence to avert injury to *670 others. Similarly, there is no question that a jury could properly infer under these facts that defendant had the ability to avoid the harm that occurred by exercising ordinary care and diligence, but failed to do so. Accordingly, the only question is whether to the ordinary mind it must have been apparent that the result was likely to prove disastrous to another. Lardie, supra, p. 244, 551 N.W.2d 656; Orr, supra, p. 307, 220 N.W. 777.
A violation of the speed limit, by itself, is not adequate to establish the element of gross negligence. Lardie, supra, p. 244, 551 N.W.2d 656; People v. Barnes, 182 Mich. 179, 193, 148 N.W. 400 (1914). However, under certain circumstances, a violation of the speed limit can be gross negligence. To state the obvious, a jury could properly determine that traveling at a speed of one hundred miles an hour through a residential neighborhood is gross negligence. Similarly, given the right conditions, it is possible to drive in a grossly negligent manner even in the absence of exceeding the speed limit (e.g., in heavy traffic, on slick roads, or in fog). Accordingly, the appropriate consideration is not whether defendant was exceeding the speed limit, but rather, whether defendant acted with gross negligence under the totality of the circumstances, including defendant's actual speed and the posted speed limit. See Barnes, supra, p. 193, 148 N.W. 400. This is a question that ordinarily is for the jury. Id., p. 199, 148 N.W. 400.
Viewing the evidence in a light most favorable to the prosecution, a jury could reasonably find that at the time his van struck the two sisters, defendant was traveling at a speed of fifty-five miles an hour in a thirty-five miles an hour zone during heavy traffic conditions. In addition, a jury could reasonably find that this speed was "a lot faster than the rest of traffic," and significantly faster than the average speed on that stretch of road of forty to forty-five miles an hour. Finally, the two sisters had been standing stationary at the same location for several seconds. The fact that defendant did not slow down or swerve in an attempt to avoid striking them suggests that he was traveling at a reckless speed. Viewing this evidence in the light most favorable to the prosecution, a reasonable jury could find that defendant was grossly negligent. See People v. Moseler, 202 Mich.App. 296, 298, 508 N.W.2d 192 (1993) (gross negligence was a jury question where the defendant went through four red traffic lights at a speed of forty-five to fifty-five miles an hour).
This conclusion is strengthened by the testimony concerning defendant's conduct immediately following the accident. Viewing the evidence in the light most favorable to the prosecution, defendant approached the next light at a speed of fifty miles an hour. Defendant slowed down to a speed of twenty-five miles an hour to make a left turn onto Puritan against a red light. He nearly hit several cars in the process. Defendant continued on Puritan, weaving in and out of traffic, and forcing a vehicle in the oncoming lane off the road. The van then turned left onto Murray Hill, tires squealing, nearly hitting a grandmother and her grandchildren. It is true that evidence of immoderate speed at points remote from the scene of the accident is incompetent to establish immoderate speed at the accident scene itself. People v. Campbell, 237 Mich. 424, 433, 212 N.W. 97 (1927). Here, however, the facts that subsequent observations took place in the immediate vicinity of the accident, and that defendant's speed did not change between the time of the accident and the time that he approached the first intersection, would allow a reasonable jury to conclude that defendant engaged in a single, continuous pattern of grossly negligent driving. See People v. Corbin, 31 Mich.App. 338, 341, 187 N.W.2d 705 (1971). Accordingly, the trial court did not err in denying defendant's motion for a directed verdict.
Defendant's last claim on appeal is that his sentence of twelve to thirty years' imprisonment for the manslaughter conviction was disproportionate. We disagree. Review of habitual offender sentences is limited to consideration of whether the sentence violates the principle of proportionality. People v. Cervantes, 448 Mich. 620, 622, 630, 532 N.W.2d 831 (1995). Here, defendant had been convicted previously of second-degree murder, attempted possession of cocaine, *671 possession of morphine, and various other vehicle-related offenses, including two violations of driving with a suspended license. Defendant was under active probation supervision at the time that he committed these offenses. In light of the seriousness of the crime and defendant's extensive criminal history, defendant's sentence was proportionate. People v. Kennebrew, 220 Mich.App. 601, 560 N.W.2d 354 (1996).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.